DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

On Pg. 7 to Pg. 9 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Obkircher and Nguyen fail to teach or fairly suggest separate first and second sets of components that are configured to detect I2C and SPI protocols.
Applicant’s arguments have been considered, but are not persuasive. Obkircher teaches SPI MCU in Fig. 9 which appears to be I2C circuitry. Also, SPI control logic in Fig. 9 which appears to be SPI circuitry.

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444